Case 2:18-cv-00390-RWS-RSP Document 199 Filed 02/03/20 Page 1 of 6 PageID #: 5287



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

   PELOTON INTERACTIVE, INC.,

                  Plaintiff,                            Civil Action No.: 2:18-CV-00390-RWS-RSP

   v.
                                                        JURY TRIAL DEMANDED
   FLYWHEEL SPORTS, INC.,

                  Defendant.

                                  NOTICE OF SETTLEMENT

         Plaintiff Peloton Interactive, Inc. (“Peloton”), by and through its lead counsel Steven N.

  Feldman of Hueston Hennigan LLP, respectfully informs the Court that Peloton and Defendant

  Flywheel Sports, Inc. (“Flywheel”) have reached an agreement to finally and fully settle Peloton’s

  claims against Flywheel and Peloton will therefore immediately file a Joint Stipulated Motion to

  Dismiss.

         In connection with this settlement, Flywheel, for itself and on its own volition, also makes

  the representations attached hereto in Exhibit A.

   DATED: February 3, 2020                       HUESTON HENNIGAN LLP

                                                 By: /s/ Steven N. Feldman
                                                 Steven N. Feldman, Lead Attorney (CA SBN
                                                 281405)
                                                 sfeldman@hueston.com
                                                 Los Angeles, CA 90014
                                                 Telephone: (213) 788-7272
                                                 Facsimile: (888) 775-0898

                                                 Douglas J. Dixon (CA SBN 275389)
                                                 ddixon@hueston.com
                                                 Christina V. Rayburn (CA SBN 255467)
                                                 crayburn@hueston.com
                                                 Neil Anderson (CA SBN 307668)
                                                 nanderson@hueston.com
Case 2:18-cv-00390-RWS-RSP Document 199 Filed 02/03/20 Page 2 of 6 PageID #: 5288



                                       Karen Younkins (CA SBN 305070)
                                       kyounkins@hueston.com
                                       Maxwell Coll (CA SBN 312651)
                                       mcoll@hueston.com

                                       Melissa Smith (Texas Bar No. 24001351)
                                       Gillam & Smith LLP
                                       303 South Washington Avenue
                                       Marshall, Texas 75670
                                       Telephone: (903) 934-8450
                                       Facsimile: (903) 934-9257
                                       melissa@gillamsmithlaw.com

                                       Attorneys for Plaintiff Peloton Interactive,
                                       Inc.




                                        2
Case 2:18-cv-00390-RWS-RSP Document 199 Filed 02/03/20 Page 3 of 6 PageID #: 5289



                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the above and foregoing document has been

  served electronically on all counsel of record via email on February 3, 2020.


                                                      /s/ Melissa R. Smith
                                                      Melissa R. Smith




                                                  3
Case 2:18-cv-00390-RWS-RSP Document 199 Filed 02/03/20 Page 4 of 6 PageID #: 5290




                    EXHIBIT A




                                        4
Case 2:18-cv-00390-RWS-RSP Document 199 Filed 02/03/20 Page 5 of 6 PageID #: 5291
Case 2:18-cv-00390-RWS-RSP Document 199 Filed 02/03/20 Page 6 of 6 PageID #: 5292
